Exhibit 10.1

AMENDMENT #1 TO

EMPLOYMENT AGREEMENT

This AMENDMENT #1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
October 3, 2014, between Orthofix Inc., a Minnesota corporation (the “Company”),
and Doug Rice (the “Executive”).

WHEREAS, the Executive and the Company have previously entered into an
Employment Agreement as of September 4, 2014 (the “Agreement”); and

WHEREAS, the parties desire to enter into this Amendment to amend and revise the
Agreement as set forth herein to, among other things, reflect the terms of an
arrangement by which Executive will serve temporarily as the Company’s Interim
Chief Financial Officer;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. Amendments.

 

  a. Section 1.1. The following is added to the end of Section 1.1:

“In addition to the foregoing, from September 27, 2014 until such time as the
Company appoints a permanent, full-time Chief Financial Officer, Executive shall
serve as the Company’s Interim Chief Financial Officer (the “Interim CFO
Period). For the avoidance of doubt, in the event that Executive is not
appointed as the Company’s permanent, full-time Chief Financial Officer, he
shall continue serving as the Company’s Chief Accounting Officer, and
notwithstanding anything in this Agreement to the contrary, the cessation of his
term, duties and responsibilities as Interim Chief Financial Officer shall not
constitute or form the basis of any “Good Reason” hereunder.”

 

  b. Section 2.2. The following is added to the end of Section 2.2:

“Notwithstanding the foregoing, during the Interim CFO Period, as well as any
subsequent period in the event that Executive is appointed as the Company’s
permanent, full-time Chief Financial Officer, Executive shall be paid an annual
base salary of no less than $325,000. If Executive is not appointed as the
Company’s permanent, full-time Chief Financial Officer, then his annual base
salary as Chief Accounting Officer following the Interim CFO Period shall be no
less than $275,000.”

 

  c. Section 2.3. The following is added to the end of Section 2.3:

“In addition to Executive’s regular incentive plan bonus (including Executive’s
35% guaranteed bonus with respect to the portion of the 2014 fiscal year that
Executive is employed), with respect to the 2014 fiscal year portion of the
Interim CFO Period (the “2014 Interim Period”), Executive shall be eligible to
receive an additional bonus of up to 25% of Executive’s pro rated base salary
with respect to the 2014 Interim Period (the “Supplemental Interim CFO Period



--------------------------------------------------------------------------------

Bonus”), which additional Supplemental Interim CFO Period Bonus shall be earned
based on the achievement of goals approved by the compensation committee of the
Board (which goals have been delivered to Executive). Further, (i) if the
Interim CFO Period extends into the 2015 fiscal year, Executive’s target bonus
for the portion of the 2015 fiscal year during which the Interim CFO Period
continues shall be 60% of base salary, and (ii) if Executive is not appointed as
the Company’s permanent, full-time Chief Financial Officer, then his target
bonus as described in the second sentence of this paragraph shall at such time
become 45% of base salary prospectively.”

 

  d. Section 2.4. The following is added to the end of Section 2.4:

“Further, in connection with Executive’s appointment as Interim Chief Financial
Officer as of September 27, 2014, Executive shall receive an additional grant of
6,000 restricted shares of common stock of Parent (vesting annually 25% per year
over a 4-year period).”

2. No Other Amendments. Except as otherwise provided herein, the Agreement shall
remain in full force and effect in accordance with its original terms.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

ORTHOFIX INC. By:  

/s/ Bradley R. Mason

Name:   Bradley R. Mason Title:   President and Chief Executive Officer
EXECUTIVE

/s/ Doug Rice

Doug Rice

 

Agreed and Acknowledged: ORTHOFIX INTERNATIONAL N.V. By:  

/s/ Bradley R. Mason

Name: Bradley R. Mason Title: President and Chief Executive Officer